Citation Nr: 1825618	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-35 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 13, 2015, and in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1999 to October 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD are met from November 17, 2011 to February 13, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's Assertions

The Veteran asserts in the statements accompanying his August and September 2013 Notices of Disagreement and his February 2014 Statement in Support of Claim that, due to his PTSD, he experiences disturbances of motivation and mood; hypervigilance; anxiety; anxiety attacks around people or meeting others; depressed mood; irritability causing verbal confrontations and arguments; difficulty adapting to stressful circumstances; impairment of short and long term memory; difficulty understanding complex commands; chronic sleep impairment; personal hygiene problems; and a changed relationship with his spouse.  He further asserts in his statement accompanying his October 2014 VA Form 9 that, due to his PTSD, he experiences depression; suicidal thoughts; nightmares; terrified reaction to loud noises; xenophobia; intolerance of crowds; isolative behaviors; difficulty when dealing with new situations and environments; and does not trust others.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.1 (2017).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating will be assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Analysis

The Veteran is appealing the initial disability rating assigned to his PTSD, which is rated at 50 percent from November 17, 2011 and 70 percent from February 13, 2015.  

The Board finds a 70 percent rating is warranted from November 17, 2011, as the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas over the entire appeal period, due to mood instability; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  A November 2011 VA treatment records note the Veteran's limited healthy coping skills, severe anger/irritability, difficulty learning or integrating new skills or information, difficulty adapting to stressful circumstances, and obsessive rituals that interfere with routine activities (regularly getting up to check the house to ensure it is secure).  Similar symptoms, including irritability and anger control problems, were noted in November 2012.  The Veteran has also competently and credibly endorsed suicidal ideation, difficulty adapting to stressful circumstances, hygiene issues, impaired impulse control, isolative behaviors, panic attacks when in groups, and marital problems.  See September 2013 Notice of Disagreement; October 2014 VA Form 9; see also Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas).  In February he indicated he had a difficult time dealing with people at his job, and in March 2013 he reported anxiety, not getting along with co-workers, irritability and angry outbursts.  The June 2013 VA examiner noted depressed mood, anxiety, memory problems, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The February 2015 VA examiner noted similar symptoms, as well as a difficulty adapting to stressful circumstances, and concluded such symptomatology was demonstrative of occupational and social impairment with deficiencies in most areas.  

Based on the above-cited evidence and the Veteran' competent and credible reports as to the intensity, frequency, and nature of his psychiatric symptoms throughout the course of the appeal, a 70 percent rating for PTSD is warranted, from November 17, 2011.  The VA examiners have not described the Veteran as totally occupationally and socially impaired as a result of his PTSD, and the evidence of record does not otherwise support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  His thought processes and communication are not grossly impaired, he has consistently denied any delusions or hallucinations and there is no indication of an intermittent inability to perform activities of daily living.  There is no indication of any grossly inappropriate behavior, and although he has reported suicidal ideation on occasion, it is not demonstrative of a persistent danger of self-harm or harm to others.  He has consistently been described as oriented, and his memory loss is not of the severity contemplated in a 100 percent rating.  Thus, a rating in excess of 70 percent is not established.


ORDER

An initial rating of 70 percent for PTSD from November 17, 2011 to February 13, 2015 is granted.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


